UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-6499


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

PATRICK CLEOFOSTER JONES, II,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.    Samuel G. Wilson, District
Judge. (7:10-cr-00070-SGW-4; 7:11-cv-80379-SGW-RSB)


Submitted:   July 26, 2012                 Decided:   August 2, 2012


Before MOTZ, DAVIS, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Patrick Cleofoster Jones, II, Appellant Pro Se.  Ronald Andrew
Bassford, Assistant United States Attorney, Roanoke, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Patrick   Cleofoster     Jones,    II,      seeks     to   appeal    the

district court’s order denying relief on his 28 U.S.C.A. § 2255

(West Supp. 2012) motion.          The order is not appealable unless a

circuit justice or judge issues a certificate of appealability.

28   U.S.C.     § 2253(c)(1)(B)        (2006).           A      certificate       of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                 28 U.S.C. § 2253(c)(2)

(2006).     When the district court denies relief on the merits, a

prisoner     satisfies     this     standard      by       demonstrating        that

reasonable     jurists     would    find   that      the     district        court’s

assessment     of   the    constitutional      claims        is    debatable     or

wrong.     Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-

El v. Cockrell, 537 U.S. 322, 336-38 (2003).                 When the district

court denies relief on procedural grounds, the prisoner must

demonstrate    both   that    the    dispositive       procedural      ruling    is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.          Slack, 529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that Jones has not made the requisite showing.                    Accordingly, we

deny a certificate of appealability and dismiss the appeal.                      We

dispense     with   oral   argument    because       the     facts     and    legal




                                       2
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           DISMISSED




                                3